Citation Nr: 1727628	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for low back strain.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1977. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a decision issued in December 2014, the Board, in pertinent part, denied service connection for bilateral hearing loss and remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for a low back strain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a memorandum decision that set aside that portion of the December 2014 Board decision that denied service connection for bilateral hearing loss and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  In April 2017, the Board remanded the issue of service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ).  This claim appears to be undergoing development still at the AOJ and has yet to be recertified to the Board.  As such, it is not addressed herein.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the September 2012 Formal Appeal, the Veteran alleged that there was clear and unmistakable error (CUE) in a September 1977 rating decision which denied service connection for a low back disability.  In the December 2014 remand, the Board found that the claim to reopen service connection for a low back strain was inextricably intertwined with the claim for CUE.  The Board indicated that the claim for CUE had not been adjudicated by the AOJ, and therefore, it did not have jurisdiction over it.  The Board referred the CUE issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Review of the record shows that in March 2017, the AOJ adjudicated the issue of whether there was CUE in the September 1977 rating decision which denied service connection for a low back disability and found that revision of the September 1977 rating decision on the basis of CUE was not warranted.  The Veteran and his representative were notified of this decision and his appellate rights in a March 25, 2017 letter.  An unappealed decision by the AOJ is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2016).  The March 2017 decision that determined that there was no CUE in the September 1977 rating decision is not yet final since the time period for the Veteran to file an appeal is pending until March 25, 2018.  The one-year period for filing a timely and appropriate Notice of Disagreement (via VA Form 21-0958) as to the March 25, 2017 rating decision has not yet expired.  For this reason, the Board cannot yet decide the issue of whether new and material evidence has been received to reopen the claim of service connection for a low back strain.
 
In this case, the appropriate remedy is to again remand the claim on appeal pending the expiration of the one year appeal period of the March 25, 2017 CUE determination or pending appeal of the March 25, 2017 CUE determination.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  To avoid piecemeal adjudication of these types of claims, they should be considered together).  

Accordingly, the case is REMANDED for the following action:

At the expiration of the one year appeal period of the March 25, 2017 CUE determination, or after taking appropriate action in the event that the March 25, 2017 determination is timely appealed, the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a low back strain should be readjudicated.  If any benefit being sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


